50 F.3d 13
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Milton BROWN, Plaintiff-Appellant,v.STATE FARM FIRE AND CASUALTY COMPANY dba State FarmInsurance Companies, Defendant-Appellee.
No. 93-16541.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 16, 1995.Decided March 21, 1995.

Before:  FLETCHER, PREGERSON, and RYMER, Circuit Judges.

ORDER

1
We agree with the district court that the vehicle was not covered by the policy.  The judgment of the district court is AFFIRMED.